Citation Nr: 0728355	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  00-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed 
gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The veteran, his spouse, and W. K.




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran had active duty for training from September 1957 
to March 1958 and served on active duty from October 1961 to 
March 1962.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in March 2005 when it was remanded to the RO 
for further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In April 2004, the veteran had a videoconference hearing with 
the undersigned Veterans Law Judge.  

In March 2005, the Board remanded the issue of service 
connection for a gastrointestinal disorder.  

In July 2007, following completion of the requested 
development, the RO returned the case to the Board for 
further appellate consideration.  

In August 2007, the Board received timely correspondence from 
the veteran, through his representative, requesting another 
videoconference hearing before a member of the Board.  
38 U.S.C.A. §§ 7105(a), 7107 (West 2002); 38 C.F.R. 
§§ 20.703, 20.1304(a) (2006).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for another 
videoconference hearing before the 
undersigned Veterans Law Judge.  Upon 
completion of any requested hearing 
action, the RO should undertake all 
indicated development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)  


